Edward Ls




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 12, 2015

                                      No. 04-14-00483-CV

                                    Rowland MARTIN, Jr.,
                                          Appellant

                                                v.

                      Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                      Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
       On January 5, 2015, this court received appellant’s brief. The brief violates Rule 38 of
the Texas Rules of Appellate Procedure in that it does not contain any citations to the record.
See TEX. R. APP. P. 38.1(g), (i). It is therefore ORDERED that the brief filed by the appellant is
STRICKEN from our record. It is FURTHER ORDERED that appellant file an amended brief
containing appropriate citations to the record in compliance with Rule 38.1 no later than thirty
days from the date of this order or this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 38.9, 42.3.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court